DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim1 is amended by deleting the isolated closing bracket ‘)’ in line 9.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Fowler US20140130875 discloses a pressurized gas container (gas cylinder 13 of fig. 1 and ¶45), comprising an internal volume for storing gas under pressure, the pressurized gas container comprising: a valve (valve 49 of fig. 3 and ¶51) configured to distribute fluid comprising at least one internal passage for gas in fluidic communication with the internal volume of the gas container,  a pressure sensor (sensor 17 of fig. 4 and ¶52) configured to measure the pressure of the gas and delivering at least one measurement signal, a microprocessor (processing unit 43 of fig.4 and ¶56) configured to process the measurement signal delivered by the pressure sensor and a digital display.
However no prior art discloses, teaches or suggests the combination of elements as recite in claim 1 to include “wherein the microprocessor is configured to: convert the measurement signal delivered by the pressure sensor into a measured pressure, and i) compare the measured pressure value with preset threshold pressure values, said preset threshold-pressure values comprising a high threshold-pressure value (VH) and a low threshold-pressure value (VB), with VB < VH, and the digital display is configured to display: a) the term "FULL" or "PLEIN" when the microprocessor determines that the measured pressure is higher than or equal to the high threshold-pressure value (VH), and b) the term "EMPTY" or "VIDE" when the microprocessor determines that the measured pressure is lower than or equal to the low threshold-pressure value (VB)”.
Thus claim 1, is allowed with associated dependent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685